Citation Nr: 1110469	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-16 516A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the May 14, 2008, Board decision, which denied an effective date earlier than November 28, 2001, for the award of a 100 percent disability rating for service-connected posttraumatic stress disorder (PTSD), should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran, who is the moving party, had active military service from January 1968 to May 1969.

This matter comes before the Board from the Veteran's Motion to Revise submitted in June 2008 for revision or reversal of the Board's decision issued on May 14, 2008 on the grounds of clear and unmistakable error (CUE).  

The Board notes that, in addition to awarding an earlier effective date of November 28, 2001, for the award of a 100 percent disability rating for service-connected PTSD, it denied the Veteran's claim that VA improperly deducted nonservice-connected pension benefits from the lump sum payment of disability compensation that resulted from the award of the 100 percent disability rating for PTSD.  Insomuch as the Veteran has alleged CUE, he has not raised any arguments or allegations against the Board's finding that the reduction was proper.  Consequently, the Board finds that there is no CUE claim before it with regard to that aspect of the May 14, 2008, decision.


FINDINGS OF FACT

1.  By decision issued in June 2004, the Board granted a disability rating of 100 percent for the Veteran's service-connected PTSD, but did not establish the date of when said award should be effective.

2.  By rating decision issued in July 2004, the RO effectuated the Board's June 2004 decision and assigned an effective date of June 11, 2002, for the 100 percent disability rating for service-connected PTSD.

3.  The Veteran appealed the assignment of June 11, 2002, as the effective date of the 100 percent disability rating to the Board.

4.  By decision issued May 14, 2008, the Board awarded an effective date of November 28, 2001, for the award of a 100 percent disability rating for PTSD, but denied an earlier effective date.

5.  There was no clear and unmistakable error by the Board in assigning an effective date of November 28, 2001, for the award of the 100 percent disability rating for the Veteran's service-connected PTSD.


CONCLUSION OF LAW

The May 14, 2008, Board decision assigning an effective date earlier than November 28, 2001, for the award of a 100 percent disability rating for service-connected PTSD is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

A motion for revision of a prior Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party, if other than the veteran; the applicable Department of Veterans Affairs file number; and, the date of the Board of Veterans' Appeals decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to re-filing under this subpart.  38 C.F.R. § 20.1404(a).

The motion claiming CUE in a Board decision must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and an explanation of why the result would have been manifestly different but for the alleged error.  Non- specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  38 C.F.R. § 20.1304(b).  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing under this subpart.  Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b).

CUE is defined as:  "[A] very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied."  38 C.F.R. § 20.1403(a).

The record to be reviewed for CUE in a prior Board decision must be based on the record and the law that existed when that decision was issued.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be deemed clear and unmistakable. 38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE include: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his or her claim; (3) a disagreement as to how the facts were weighed or evaluated; or (4) or a change in interpretation of a statute.  38 C.F.R. § 20.1403(d).

For CUE to exist, (1) either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

In June 2008, the Veteran submitted a Motion to Revise the Board's decision dated May 14, 2008, on the basis of clear and unmistakable error (CUE).  The Veteran's allegations of CUE are summarized as follows:  (1) the Board erred in assigning November 28, 2001, as the effective date because the Board decision establishing service connection for PTSD effective May 9, 1995, was based on the same original report that the June 2004 Board decision assigning the 100 percent rating was based on, and thus the correct effective date of the 100 percent rating has to be retroactive at least to May 9, 1995; (2) the Board erred in finding that there was no other evidence of record which supports a finding of a 100 percent rating for the Veteran's PTSD prior to November 28, 2001, or that a 100 percent rating was otherwise warranted in that disability was already established as 100 percent rating for psychiatric condition prior to May 9, 1995, for nonservice-connected pension benefits, thus the only thing in dispute was the service connection not the percentage of disability; (3) the Board failed to consider the probative evidence and information demonstrating that the VA improperly denied his claim to 100 percent service-connected disability as a result of PTSD and establishing an effective date of May 13, 1969, the day the Veteran left service (citing to particular pieces of evidence); and (4) that the Board erred in considering the Veteran's June 25, 2002, statement withdrawing his appeal for an initial disability rating in excess of 30 percent for PTSD as a bar from awarding an earlier effective date because the withdrawal was only meant to be temporary so he could get a copy of a particular letter in his claims file and he was told by RO staff that all he had to do was refile his claim and his claim would be granted retroactive to the time he first filed a claim.

The Board is first going to address the fourth allegation because the Board's May 14, 2008, decision is based on a finding that the date of claim for an increased disability rating for service-connected PTSD was June 11, 2002, rather than that the claim was based upon disagreement with the initial assignment of 30 percent as the disability rating in the May 2000 rating decision, which granted service connection for PTSD.  The Board finds that this allegation is not a valid claim of CUE and, even if it was, the Veteran knowingly withdrew his appeal for an initial increased disability rating in excess of 30 percent by the June 25, 2002, statement.  

In the May 2008 decision, the Board determined, with regard to the Veteran's claim of entitlement to an initial rating in excess of 30 percent for PTSD, that "...by a statement dated June 25, 2002, the Veteran explicitly stated that he was choosing, at that time, to 'cancel my appeals claim with the VA...' (Emphasis in original).  In short, he withdrew this claim from appeal in accord with 38 C.F.R. § 20.204.  As such, he no longer had a pending claim.  Moreover, a thorough review of the record does not otherwise indicate he had a valid, pending claim for a higher rating that was filed prior to June 11, 2002.  Therefore, he is not entitled to an earlier effective date on the basis of date of claim."  

The Veteran's allegation goes to the weight to be placed upon the evidence, which cannot constitute CUE.  See 38 C.F.R. § 20.1403(d).  In other words, the Veteran is asking the Board to readjudicate and find that it erred in weighing his June 25, 2002, statement to constitute a withdrawal of his appeal.  The Board cannot, at this point in time, reweigh this evidence.  Nevertheless, reviewing the Veteran's June 25, 2002, statement, the Board agrees with the May 2008 determination that this statement constitutes a complete withdrawal of the Veteran's appeal seeking a higher disability rating for his service-connected PTSD, and that he did so knowingly.  

In this June 25, 2002, statement, the Veteran started by saying that he was informed that his file was with the VA Medical Center and was not scheduled to be returned to the RO until August 2002.  He then sets forth that he is looking to obtain copies of two documents from his claims file and that he "urgently" needed this information from his claims file.  He then stated that:  "Since obtaining a copy of the above-stated evidence is more important, and more urgent, than the pursuit of my VA compensation appeal ... I choose, at this time to cancel my appeals claim with the VA, so that my file can be immediately returned to the regional office, so that the above stated material can be obtained from my file and sent to my P.O. Box immediately."  Thus, the Veteran's statement clearly indicates that he knowingly chose to withdraw his appeal so that he could obtain copies of these documents he so urgently needed.  There is nothing in this statement relating that this was considered "temporary" or that he would refile his claim for in increased disability rating for his service-connected PTSD based upon the representations made by RO staff.  Even if there had been, such representations cannot be the basis of an earlier effective date, especially since it appears such advice was faulty.

The award for an increased disability rating is generally the date of claim but may be taken back up to one year if it is factually ascertainable that the disability increased in severity prior to the date of claim.  38 C.F.R. § 3.400(o).  Generally faulty advice on the part of VA employees cannot serve as a basis for an earlier effective date because VA is not bound to grant benefits due to such an administrative error.  See Owings v. Brown, 8 Vet.App. 17, 23 (1995); McTighe v. Brown, 7 Vet.App. 29, 30 (1994) (statute specifically provides that effective date of Moreover, an earlier effective date is not allowable under equitable estoppel because payment of government benefits must be authorized by statute) (citing OPM v. Richmond, 496 U.S. 414, 424, 110 S.Ct. 2465, 2471, 110 L.Ed.2d 387 (1990)); see also Lozano v. Derwinski, 1 Vet.App. 184, 186 (1991).  Thus, an earlier effective date cannot be based upon the faulty advice the Veteran may have received from the VA.  

Consequently, the Board finds that there is no CUE in its May 2008 determination that the Veteran had withdrew his appeal on June 25, 2002, for an initial increased disability rating for his service-connected PTSD.  Furthermore, the Board finds there was no CUE in its May 2008 determination that the date of claim was June 11, 2002.  The RO had found that the date of a new claim for an increased disability rating for the Veteran's PTSD was filed on June 11, 2002.  In the May 2008 decision, the Board did not just accept that finding by the RO, but looked further back to see if it could find any other nonadjudicated claim for an increased disability rating for PTSD.  However, it found that it could not find any pending claim filed earlier than June 11, 2002.  Construing evidence, especially statements made by a veteran, is not exact and is subject to different interpretation by different people.  Consequently, the May 2008 determination as to the date of claim is not a situation where the matter is "undebatable," and thus cannot be a valid claim of CUE.

Having found that there was no error in the May 2008 Board decision with regard to the withdrawal of the Veteran's appeal for an initial increased disability rating for his service-connected PTSD and the date of claim for an increased disability rating being June 11, 2002, the Board will now address the other allegations.

As to the Veteran's first allegation of CUE, he is mistaken as to the fact that the grant of the 100 percent disability rating for PTSD was based upon the same evidence as the grant of service connection.  The Veteran is correct in that he only saw Dr. SA in July 1999.  (The Board notes that it is using the physicians' initials in order to protect the Veteran's confidentiality.)  This was for a fee basis VA examination that was ordered by VA in relation to the Veteran's claim for service connection.  However, in June 2001, the Board remanded the Veteran's claim for an initial disability rating in excess of 30 percent for his PTSD instructing that Dr. SA be asked to issue an addendum to his July 1999 report offering an opinion as to the extent of the industrial/occupational impairment imposed on the Veteran by PTSD symptomatology.  As a result of the remand instruction, the Veteran's claims file was sent to Dr. SA and he issued an addendum to his July 1999 reported, which was received by VA on November 28, 2001.  It was in this addendum that Dr. SA opined as to the Veteran's employability, not the July 1999 report.  As the November 2001 statement from Dr. SA was not of record at the time service connection was granted in 2000, the June 2004 Board decision granting the 100 percent disability rating was not based on the exact same evidence as the decision to grant service connection rendered in 2000.

Furthermore, in the May 2008 decision, the Board determined that first date it was factually ascertainable that the Veteran's PTSD warranted a 100 percent disability rating was November 28, 2001, the date Dr. SA's addendum to his July 1999 report was received, and that there was no other evidence of record which supports a finding that the 100 percent disability rating is warranted prior to that date.  The Board acknowledges that the June 2004 Board decision that granted a 100 percent disability rating for the Veteran's PTSD references earlier medical reports in resolving reasonable doubt in the Veteran's favor that his PTSD causes him to be unable to obtain or retain employment.  Nevertheless, in its May 2008 decision, the Board weighed the evidence in rendering its decision.  As reasonable minds could differ as to when the evidence first establishes that it was factually ascertainable that the Veteran's PTSD warranted a 100 percent disability rating, reconsideration of this issue at this time would constitute impermissible reweighing of the evidence.  The Board acknowledges that the outcome may be different if it was considering the Veteran's original claim on the merits; however, in the narrow scope of review permitted under CUE, it does not find that the Veteran's allegations establish that the error made would have manifestly changed the outcome at the time it was made.  Thus, this allegation is not a basis for finding CUE in the May 2008 Board decision.  Consequently, the Board finds that that the Veteran cannot prevail on this allegation of CUE.

In the Veteran's second allegation of CUE, he claims the Board erred in finding there was no evidence of record to find that the 100 percent disability rating was warranted prior to November 28, 2001.  The Veteran is correct in that he was awarded nonservice-connected disability pension due to his psychiatric disabilities; however, this was for paranoid schizophrenia, which was determined not to be related to service.  See July 1982 rating decision and December 1983 Board decision.  Moreover, his schizophrenia was evaluated as 70 percent disabling, not 100 percent, although he was found to be permanently and totally disabled for pension purposes due to his schizophrenia, not PTSD.  
Furthermore, although diagnosed to have PTSD by Dr. SA in July 1999, a diagnosis of schizoaffective disorder, bipolar type with psychosis, was also given.  Therefore, the fact that the Veteran was receiving pension for his nonservice-connected schizophrenia is not evidence that his service-connected PTSD, diagnosed much later, warranted a 100 percent disability rating.  In fact, at the time the Veteran withdrew his claim for a higher initial disability rating for his PTSD, the RO was in the process of seeking clarification from Dr. SA regarding his November 28, 2001, opinion, specifically whether the Veteran's PTSD symptomatology alone (disregarding his nonservice-connected schizophrenia) would make the Veteran unable to obtain or sustain a substantially gainful occupation.  Thus, the Board cannot say that the Board committed CUE in not considering the evidence of the Veteran receiving disability pension, because that evidence does not relate to his service-connected PTSD but rather to his nonservice-connected schizophrenia.  Consequently, the Veteran cannot prevail on his motion on the basis of this allegation.

Finally, the third allegation of CUE claims that VA improperly denied the Veteran's claim to 100 percent service-connected disability as a result of PTSD and failed to establish an effective date of May 13, 1969, the day after his discharge from service.  The Board notes that, in a June 2001 decision, it denied an effective date earlier than May 9, 1995, for the grant of service connection for PTSD.  The Veteran did not seek reconsideration of that decision and did not appeal it to the Court of Appeals for Veterans Claims (Court).  Unless the Chairman of the Board orders reconsideration or a decision is appealed to the Court, Board decisions are final on the date stamped on the face of the decision.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  Consequently, the June 2001 Board decision is final.  

As to this allegation, the Board finds that the Veteran is essentially asking the Board to readjudicate the June 2001 denial of an earlier effective date to May 13, 1969, which it cannot do.  The Veteran has not claimed that there was CUE in the June 2001 Board decision nor has he presented new and material evidence to reopen his claim for an earlier effective date for the award of service connection for PTSD.  Granted the Veteran's allegation is couched in terms of the award of 100 percent disability rating for PTSD but the language of his motion is clear, especially when considered along with other statements in the record that claim VA improperly denied him service connection for PTSD, that the Veteran is in fact alleging that service connection should be awarded back to May 13, 1969.  Consequently, the Board finds that this contention is not an appropriate allegation of CUE in the May 2008 Board decision.  Thus, the Veteran cannot prevail on this basis.

For the foregoing reasons, the Board finds that the May 2008 Board decision is not clearly and unmistakably in error.  Consequently, the Veteran has failed to raise a valid allegation of CUE, and his motion must be denied.


ORDER

The May 14, 2008, Board decision, which denied an effective date earlier than November 28, 2001, for the award of a 100 percent disability rating for service-connected posttraumatic stress disorder (PTSD), should not be revised or reversed on the grounds of clear and unmistakable error (CUE), and the Veteran's motion is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


